Citation Nr: 0826981	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-33 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent 
for a low back disability.

2.  Entitlement to an effective date earlier than February 5, 
2001, for the grant of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April to July 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for low back disability and assigned a 60 
percent disability rating, effective February 5, 2001.  The 
veteran is challenging both the initial rating for his low 
back disability as well as the effective date of service 
connection.


FINDINGS OF FACT

1.  Since February 5, 2001, the effective date of service 
connection, the veteran's low back disability (degenerative 
joint disease of the lumbar spine with residual right lower 
extremity weakness and numbness) has been manifested by 
forward flexion of the thoracolumbar spine to no more than 45 
degrees.  It has not been productive of any incapacitating 
episodes within the past 12 months, and ankylosis has not 
been shown.  

2.  Since February 5, 2001, the effective date of service 
connection, the veteran's low back disability has been 
manifested by neurological impairment of the right lower 
extremity which approximates no more than mild incomplete 
paralysis of the sciatic nerve.

3.  In an April 1999 rating decision, the RO denied the 
veteran's claim of service connection for a low back 
disability; in May 1999, the veteran was provided notice of 
the April 1999 decision but did not appeal this 
determination.

4.  The veteran's application to reopen a claim of 
entitlement to service connection for low back disability was 
received by VA on February 5, 2001.

5.  In June 2005, the Board granted service connection for 
low back disability, and in a February 2006 rating decision 
that implemented the Board's determination, the RO assigned 
an initial 60 percent evaluation for the disability, 
effective February 5, 2001, the date of receipt of the 
application to reopen the service connection claim.

6.  The veteran has not asserted that the RO's April 1999 
rating decision that denied service connection for low back 
disability was clearly and unmistakably erroneous.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 60 percent for the 
veteran's lumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2002 
and 2003), 5243 (2007); 38 C.F.R. § 4.124a, DC 8520 (2007).  

2.  The criteria for an effective date earlier than February 
5, 2001, for a grant of service connection for low back 
disability, have not been met.  38 U.S.C.A. § 5108, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).  

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 
25179 (2004).

Additionally, the amended rating criteria can be applied only 
for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disability under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  Effective September 26, 2003, the 
regulations for rating disabilities of the spine were 
revised, and the diagnostic codes were reclassified.  These 
reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The veteran's lumbar spine disability in this case has been 
rated as 60 percent disabling under DC 5293, which 
contemplates intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, DCs 5293 (2002).  Other applicable diagnostic codes 
include DC 5292, which contemplates limitation of motion of 
the lumbar spine, and DC 5295, which contemplates lumbosacral 
strain.  38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 (2002).  

A 60 percent rating, however, exceeds the maximum schedular 
ratings available under the old schedular criteria for 
limitation of lumbar spine motion and lumbosacral strain (DCs 
5292 and 5295).  Additionally, DC 5293 provided for a maximum 
disability rating of 60 percent.  Accordingly, the old 
diagnostic criteria cannot serve as a basis for an increased 
rating in this case.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  Therefore, an increased 
rating is not warranted under the old rating criteria because 
ankylosis of the shown and vertebral fracture are not shown.

Having found that the rating criteria as in effect at the 
time the veteran filed his claim for an increased rating, and 
as amended in September 2002, cannot provide for an increased 
rating, the Board now turns to whether he is entitled to a 
rating in excess of 60 percent under the diagnostic criteria 
in effect as of September 2003.

Under the revised diagnostic criteria as currently in effect, 
the veteran's low back disability is rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).  Other applicable diagnostic 
codes include DCs 5242 and 5243, which pertain to 
degenerative arthritis of the spine and intervertebral disc 
syndrome, respectively.  38 C.F.R. § 4.71a, DC 5242, 5243.  
These diagnostic codes are also rated under the General 
Rating Formula for Diseases and Injuries of the Spine.

Diagnostic Code 5242, however, may not serve as a basis for 
an increased rating in this case.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Diagnostic Code 5242 
directs that degenerative arthritis of the spine be evaluated 
under DC 5003.  See 38 C.F.R. § 4.71a, DC 5243.  Diagnostic 
Code 5003 allows for the assignment of a 20 percent rating 
only where there is X-ray evidence of arthritis of two or 
more major joints or two or more minor joint groups.  The 
lumbar spine may only be rated as one major joint.  
Regardless, the veteran is already in receipt of a rating in 
excess of 20 percent under a diagnostic code that takes 
limitation of motion into consideration, and thus neither DC 
5003 nor 5242 may serve as a basis for an increased rating in 
this case.  38 C.F.R. § 4.71a, DC 5003, 5242.

Additionally, the General Rating Formula for Diseases and 
Injuries of the Spine provides in this case for a maximum 
rating of 40 percent in the absence of ankylosis.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2007).  As noted above, however, the veteran is 
already in receipt of a 60 percent disability rating.  
Accordingly, the General Rating Formula for Diseases and 
Injuries of the Spine may not serve as a basis for an 
increased rating.

Neither may the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provide for a 
higher rating.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides for a 
maximum rating of 60 percent.  As the veteran is already in 
receipt of a 60 percent rating for his low back disability, 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes may not serve as a basis for an 
increased rating.

As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating based on separately 
rating his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the Board 
notes that the veteran's claims file has been reconstructed 
following the grant of service connection, as a result of the 
misplacement of the original file.  A formal finding 
regarding the unavailability of the original file was made in 
March 2007, and the file was reconstructed.  In analyzing the 
veteran's entitlement to a higher rating for his low back 
disability, the Board relies heavily upon the accuracy of the 
clinical evidence of record at the time of the grant of 
service connection as reported by both the June 2005 Board 
decision which granted entitlement to service connection and 
the February 2006 rating decision which implemented this 
decision.  However, neither decision contained specific 
findings as to the veteran's range of motion of the lumbar 
spine.  Accordingly, the only clinical evidence of record 
demonstrating the range of motion of the veteran's spine is 
dated in February 2006, when the veteran underwent VA 
examination of his spine in conjunction with his claim for an 
increased rating.  At that time, he was found to have forward 
flexion limited to 45 degrees from vertical, extension to 10 
degrees, and lateral bending to 35 degrees, bilaterally, with 
pain on all ends of motion.  These ranges of motion would 
warrant a rating of 20 percent under the General Rating 
Formula.  The requirements for a higher rating under the 
general rating formula, forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine, are not shown.

As the veteran was not found to have limitation of motion on 
VA examination that would warrant a rating in excess of 20 
percent, the Board finds that he would be entitled to no more 
than a 20 percent rating under the General Rating Formula for 
the orthopedic manifestations of his low back disability.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.  Those disabilities are rated 
using the same criteria.

As stated in the June 2005 Board decision, a January 2000 
report of lumbar spine MRI listed an impression of small disc 
protrusion of the L4-L5 vertebra and degenerative disc 
dessication at this level and central to right paracentral 
disc extrusion with migration of the extruded fragment 
caudally that impinged in the S1 nerve root on the right 
side.  In August 2000, the veteran underwent a L5-S1 
microdiscectomy.  On VA examination in July 2004, the veteran 
was noted to have undergone surgery to release a nerve root 
compression on the right side.  He currently had no symptoms 
of radiculopathy, but continued to have symptoms of 
musculoskeletal lower back pain.  Examination revealed no 
evidence of radiculopathy.  On VA examination in February 
2006, the veteran reported that following the surgery, the 
stabbing pain in his right lower extremity had improved.  He 
currently experienced "weak" pain in his right leg and low 
back.  He stated that he was unable to walk more than about 
200 yards without severe discomfort or weakness.  At that 
point, he would have to sit down.  Physical examination 
revealed a .5 cm difference in the circumference of the right 
calf being larger than the left, and the right thigh also 
larger than the left.  Testing revealed 5/5 motor strength in 
the lower extremities, except in his right quadriceps, which 
was 4/5.  His reflexes were normal except for an absent right 
ankle jerk.  He was numb in the right S1 distribution down 
the side of his right foot toward his little toe.  The 
impression was residual right lower extremity weakness and 
numbness.

The above findings support a conclusion that the veteran has 
radiculopathy into the right lower extremity but not the 
left.  However, no muscle atrophy was present in the affected 
extremity, and his reflexes were intact.  The Board therefore 
finds that the veteran's radiculopathy symptoms of the right 
lower extremity are primarily sensory in nature and 
compatible with an incomplete paralysis of the sciatic nerve 
that is mild in degree.  Accordingly, the Board finds that 
the veteran is entitled to no more than a separate 10 percent 
rating for the neurological manifestations of his low back 
disability under DC 8520.  Because neurological examination 
of the left lower extremity has been essentially normal 
throughout this period, the Board finds that the veteran does 
not meet the criteria for a separate 10 percent rating for 
any neurological manifestations of his low back disability 
affecting the left lower extremity.  In sum, the Board finds 
no evidence of organic changes, such as muscle atrophy or 
trophic changes that would warrant a higher rating or 
demonstrate more than a mild degree of incomplete paralysis 
of the sciatic nerve.

Taken together, a 20 percent rating for the orthopedic 
manifestations of the veteran's low back disability, and a 10 
percent rating for the neurological manifestations of the 
veteran's low back disability, results in a disability rating 
under the current criteria of less than the currently 
assigned 60 percent.  38 C.F.R. § 4.25 (2007).  That combined 
rating is clearly lower than the veteran's current 60 percent 
disability rating under the old diagnostic criteria.  
Accordingly, the Board finds that the veteran is not entitled 
to a rating higher than 60 percent under any of the 
diagnostic criteria as currently in effect.

Finally, the Board has considered whether the veteran is 
entitled to a rating in excess of 60 percent under the 
provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, where a disability has been rated at the maximum 
level provided by the diagnostic code under which it is 
rated, the considerations of DeLuca do not apply.  VAOPGCPREC 
36-97, 63 Fed. Reg. 31262 (1998), Johnston v. Brown, 10 Vet. 
App. 80 (1997) (remand for consideration of functional loss 
of range of motion of a wrist due to pain inappropriate where 
rating currently assigned for limitation of motion was 
maximum available under the applied diagnostic code).  In 
this case, the veteran has been assigned the highest possible 
schedular evaluation under DC 5293 and under the amended 
rating criteria for limited motion.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's low back disability warrants no more than the 
current 60 percent rating, and has not warranted more than 60 
percent at any time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating, and that claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
low back disability has necessitated frequent periods of 
hospitalization or that his back alone has interfered with 
his employability.  Although it can be argued that the 
service-connected low back disability has made it very 
difficult to maintain employment, any such impairment is 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  In the absence of the 
factors set forth above, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Earlier Effective Date 

The veteran argues that an earlier effective date is 
warranted for his low back disability because he has had this 
disability due to service.  

In this case, the basic facts are not in dispute.  In April 
1999, the RO denied service connection for low back 
disability and the veteran filed an application to reopen on 
February 5, 2001.  

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As such, the RO assigned the earliest 
possible effective date for its grant of the reopened claim, 
which as noted above was received by VA on February 5, 2001.  
See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); 
Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Because the veteran's low back disability had its onset in 
service, service connection was established.  It does not 
follow, however, that because service connection is warranted 
that the effective date of service connection be the day 
following service or the date he filed his original claim 
because doing so would render meaningless many of the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Indeed, in Sears, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that pursuant to 
38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid 
gap-filling regulation, there was no conflict between 
38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible 
effective date of service connection for a reopened claim was 
the date the reopened claim was received.  Id. at 1332.  
Thus, under the law, there is no basis to assign an earlier 
effective date for service connection for the veteran's low 
back disability.

In reaching this determination, the Board acknowledges that 
the claims folder has been rebuilt, and the Board has been 
forced to rely on the facts recorded in the June 2005 Board 
decision that granted service connection, as well as in the 
February 2006 rating decision that implemented the decision 
and the February 2007 Statement of the Case (SOC) in 
determining the content of the file prior to reconstruction.  
Under similar circumstances, the United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
can rely on facts as stated in a prior Board decision, and by 
analogy, to the rating decision and SOC, because the 
application of the presumption of regularity requires that, 
in the absence of clear evidence to the contrary, it must be 
assumed that the Board accurately recorded the facts as they 
then existed.  See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1998).  In Marciniak, the Court reasoned, "[t]o hold 
otherwise would require this Court to presume that [VA] in 
its prior decision on the claim did not properly discharge 
its official duties."  Id.

In this regard, the Board notes that in the unappealed April 
1999 rating decision, the RO denied service connection for 
low back disability.  Because a copy of that rating decision 
is no longer of record, the basis of that determination is 
not known.  If the claim was denied on the basis that it was 
not well grounded under the law then in effect, Section 7 of 
the Veterans Claims Assistance Act of 2000 (VCAA), PL 106-
475, November 9, 2000, 114 Stat 2096, provides that if a 
claim that was denied as not well grounded became final 
between July 14, 1999, and November 9, 2000, it may be 
readjudicated under the VCAA "as if the denial or dismissal 
had not been made," provided a timely request is filed by 
the claimant or on the Secretary's own motion.  Thus, the 
veteran would need to have filed such a request no later than 
two years after the date of the enactment of the VCAA, i.e., 
not later than November 9, 2002.

If a veteran does not file a Notice of Disagreement within 
one year of receiving notice of the determination, the 
decision becomes final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).  
Thus, the rating decision became final in April 2000, within 
the period set forth in Section 7 of the VCAA.  Here, the 
veteran filed an application to reopen in February 2001, 
i.e., prior to November 9, 2002, that unfortunately is not of 
record.  Because it is unclear whether his claim was denied 
on the basis that it was not well grounded, Section 7 of the 
VCAA is potentially applicable to this claim.  Given the 
state of the record, however, the Board is unable to 
determine the basis of the April 1999 rating decision.  If a 
copy of the April 1999 rating decision is located, this claim 
may be revisited, and an earlier effective date may be 
warranted.  Until such occurs, however, there is no basis 
upon which to grant an effective date of service connection 
prior to February 5, 2001.

Duties to Notify and Assist

The veteran's claims for an increased initial rating for his 
low back disability and for an effective date earlier than 
February 5, 2001 for the grant of service connection for the 
low back disability arise from his disagreement with the 
initial evaluation and date assigned following the grant of 
service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, the record reflects that prior to 
the reconstruction of the claims file, VA associated with the 
claims file the veteran's private and VA treatment records, 
and afforded him VA examinations with respect to his claims 
in July 2001, July 2004, and February 2006.  The claims file 
has been reconstructed following the grant of service 
connection due to the misplacement of the original file.  A 
formal finding regarding the unavailability of the original 
file was made in March 2007, and the file was reconstructed.  
In addition, the veteran was offered the opportunity to 
testify before the Board, but he withdrew his request for a 
hearing in July 2007.  The Board finds these actions have 
satisfied VA's duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

An initial rating in excess of 60 percent for a low back 
disability is denied.

An effective date earlier than February 5, 2001, for the 
grant of service connection for a low back disability is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


